DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
Claims 1, 2 and 7 have been amended.  Claims 1, 2, 4, 6 and 7 are currently pending and under examination.
The 112(b) rejections are withdrawn, as applicants have amended to exclude the presence of a photacid generator as a radiation-sensitive compound.
The obviousness rejection over Tsutsumi, alone, is withdrawn, as applicants have amended to limit the amount of DMDG to 5-10 ppm, where Tsutsumi does not teach or recognize the presence of the effect of DMDG in the MEDG solvent.
However, the rejection over Tsutsumi in view of WO 2005/098539, and further in view of JP 2009/295374 is deemed proper and are reapplied based on the amended content of DMDG.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims the amount of DEDG as 5-10 ppm, but then claim 2 claims the amount of DEDG as 4-10 ppm.  Therefore, claim 2 does not further limit the subject matter of the claim upon which it depends, but rather broadens the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US 2015/0051353) in view of WO 2005/098539, and further in view of .
Tsutsumi exemplifies carrying out the copolymerization of 60 parts TCDC (40-hydroxycarbonyltetracyclo[6.2.1.13,6.02,7]dodec-9-ene), 40 parts N1EH1 (N-1-ethylhexyl)bicycle[2.2.1]hept-5-ene-2,3-dicarboxyimide), 2.5 parts 1,5-hexadiene, 0.1 parts catalyst and 400 parts of diethylene glycol ethyl methyl ether to prepare a ring-opening polymer, followed by a hydrogenation reaction.  TCDC meets applicants’ cyclic olefin monomer having a protonic polar group and N1EH1 meets applicants’ formula (1) when n=1 and R1=a branched alkyl group having 8 carbon atoms.
Tsutsumi then prepares a resin composition by diluting the cyclic copolymer with diethylene glycol ethyl methyl ether (p. 20, [0388]), where the composition is then used to prepare a film, which is used to measure light transmittance, relative permittivity, chemical resistance, plasma resistance, etc. (p. 20, [0389]-[0399]). 
Tsutsumi teaches that the resin composition can be prepared by dissolving or dispersing the polymer and an optional additive in an appropriate solvent (p. 17, [0317]), where the additive is listed to include a crosslinking agent (p. 17, [0318]), and the crosslinking agent is described as being disclosed in JP 2009/295374 may preferably be used (p. 18, [0343]).
JP ‘374 teaches the crosslinking agent (B) to include epoxy compounds (p. 4).
Tsutsumi specifically teaches that the crosslinking agents taught by JP ‘374 are suitable for the crosslinking the copolymer composition.
The inclusion of a radiation sensitive compound is optional (p. 18, [0343]).

Example 1 of Tsutsumi does not disclose the inclusion of any other solvent in Example 1, and does not teach the amount of diethylene glycol dimethyl ether present, as claimed.
WO ‘539 teaches a similar copolymer composition, comprising a copolymer of 8-hydroxycarbonyltetracyclo[4.4.0.12,5.17,10]dodec-3-ene and N-phenyl-(5-norbornen-2,3-dicarboximide), an epoxy crosslinking agent and a radiation sensitive compound, teaching that as the solvent, it is essential to use dialkylene glycol dialkyl ether having two different alkyl groups in the same molecule, teaching that this improves the dissolution stability, reduces the coating unevenness and provides a solution of “high safety” (p. 4).  WO ‘539 teaches that diethylene glycol ethyl methyl ether is particularly preferable as the solvent (p. 4).  WO ‘539 does teach that the dialkylene glycol dialkyl ether having two different alkyl groups in the same molecule can be used in combination with another solvent, specifically listing ethylene glycol dimethyl ether, and specifically teaching that the amount used is appropriately selected within a range not impairing the effects of the present invention (p. 4). 
prima facie obvious.  
Please consider the following:
MPEP 2144.05 II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Diethylene glycol ethyl methyl ether is the preferred solvent; therefore, one of ordinary skill in the art would automatically desire its presence in the majority when using it in combination with “another solvent”.  
安全性) (p. 6), which is representative of poor dissolution stability, as precipitates are formed in the solution after one day at -20ºC and 5ºC (p. 5, [Safety of Solvent]).  
This is a result effective variable, as diethylene glycol dimethyl ether causes precipitates to form from the composition, and diethylene glycol methyl ethyl ether does not. 
If one of ordinary skill in the art were to use a solvent comprising a mixture of diethylene glycol methyl ether and diethylene glycol dimethyl ether, one of ordinary skill in the art would be able to determine the workable range with which diethylene glycol dimethyl ether can be present in the diethylene glycol methyl ethyl ether, without causing poor dissolution stability, using routine experimentation, by simply increasing the content of the diethylene glycol dimethyl ether and determining the maximum amount of this solvent allowed before precipitates are formed from the radiation sensitive composition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the diethylene glycol ethyl methyl ether as the only solvent, or where diethylene glycol dimethyl ether is present in a minimum in Tsutsumi, as WO ‘539 teaches that the use of use dialkylene glycol dialkyl ether having two different alkyl groups in the same molecule improves the dissolution stability, reduces the coating unevenness and provides a solution of 
	While the examiner recognizes that WO ‘539 requires the inclusion of a radiation sensitive compound, one of ordinary skill in the art would expect the benefits of using diethylene glycol ethyl methyl ether to be advantageous in any film forming composition comprising similar cyclic olefin copolymers, as the benefits are taught to include improvement in solubility of the film forming polymer and reducing coating unevenness of the film forming composition, while maintaining the use of a safe solvent. 
Tsutsumi in view of WO ‘539 is prima facie obvious over instant claims 1, 2 and 6.
As to claim 4, Tsutsumi teaches that the composition can include additives such as an antioxidant (p. 17, [0318]), and WO ‘539 teaches suitable antioxidants to include for cyclic copolymer compositions to include phenolic antioxidants (p. 4).
As to claims 6 and 7, Tsutsumi teaches that the compositions can be suitable for preparing a protective film of a thin film transistor and a pixel, separation film and a planarization film in an organic EL device (p. 17, [0316]).

Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the radiation-sensitive compound is an essential component of JP ‘374.
The examiner agrees; however, JP ‘374 was only used to teach suitable crosslinking agents that can be used in Tsutsumi, as Tsutsumi teaches the following (p. 18):

    PNG
    media_image1.png
    97
    404
    media_image1.png
    Greyscale

Therefore, it can be seen that Tsutsumi suggests using one or both of a radiation sensitive compound and a crosslinking agent, where Tsutsumi directs one of ordinary skill in the art to look to JP ‘374 to determine suitable crosslinking agents.  Therefore, even with the motivation to look to JP ‘374 for the type of crosslinking agent, the use of a radiation sensitive compound is still optional and is not required by the teachings of Tsutsumi.

Applicants argue that DMDG is an unavoidable constituent in MEDG, arguing that a unevenness of the surface of the resin film can be suppressed by controlling the amount of DMDG in a range of 5-10 ppm, such that formation of an electrode with a low resistance and excellent transparency can be achieved (p. 9).
The examiner would first like to point out that at no point do applicants mention or discuss WO ‘539 in the above rejection. 
always present in an amount much greater than that claimed, especially since applicants used a commercially available solvent EDM-S which only has a content of 5 ppm.  WO ‘539 clearly teaches that DMDG results in the formation of precipitates in the film, compared to MEDG.  Therefore, WO ‘539 suggests that the presence of DMDG in MEDG, a combination of which is prima facie obvious over WO ‘539, would have an effect on the final film.  Therefore, one of ordinary skill in the art would be motivated and able to determine the workable range of the amount of DMDG that can be present in MEDG such that precipitates are not formed.  See the Routine Optimization rationale discussed in the rejection above.

As to the claimed range of 5-10 ppm, applicants have not shown the criticality of the claimed range.  See MPEP 716.02(d).
Applicants have shown the criticality of 10 ppm, but have not shown the criticality of 5 ppm, for example, by showing the effect of 0, 2, 3 or 4 ppm DMDG.  Applicants have not shown that the actual presence of DMDG leads to unexpected results, as is claimed, but rather than too much of DMDG can lead to unacceptable results, which is suggested by the teachings of WO ‘539. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1768